Citation Nr: 1603532	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection diabetes mellitus type II.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral foot disability also claimed as secondary to diabetes mellitus type II. 

4.  Entitlement to service connection for an eye disability also claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to May 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was remanded for further development in February 2014.  At that time, the issue of entitlement to service connection for chronic obstructive pulmonary disorder (COPD) was also remanded.  The Board notes, however, that service connection for COPD was granted in a December 2015 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required.


REMAND

Having reviewed the record, the Board finds that further development is necessary for proper adjudication of the claims for service connection.  In this regard, the Veteran appeals the denial of service connection for diabetes mellitus, and hypertension.  He also claims service connection for disabilities of the eyes and feet as secondary to the diabetes mellitus type II.  He claims his diabetes mellitus and hypertension comes from exposure to herbicides and/or cleaning chemicals used during service.  

As requested in the February 2014 Board remand, the Veteran was afforded a VA examination in October 2015.  The VA examiner noted that VA has not recognized hypertension as a condition due to herbicide exposure.  Therefore, she opined that the Veteran's current hypertension is less likely than not related to service to include herbicide exposure.  The VA examiner further noted that review of the Veteran's medical records indicates that he has a confirmed diagnosis of diabetes mellitus and that VA has accepted diabetes mellitus as a presumptive condition due to herbicide exposure.  She opined, therefore, that it is at least as likely as not that his diabetes mellitus is related to service to include exposure to herbicides.  

The Board notes, however, that herbicide exposure in service has not been verified and the VA examiner did not address the Veteran's alternative theory that his hypertension and/or diabetes mellitus may be related to use of cleaning chemicals during service.  In the December 2015 Supplemental Statement of the Case, the RO noted evidence in the record included the October 2015 VA examination.  A November 2015 addendum opinion is also listed but such addendum is not of record.  On remand, this addendum should be obtained.  If the addendum is obtained and it does not address the Veteran's alternative theory that his hypertension and/or diabetes mellitus may be related to use of cleaning chemicals during service another addendum opinion should be obtained.  A Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that the outcome of the claim for entitlement to service connection for diabetes mellitus type II may affect the outcome of the claims for entitlement to service connection for foot and eye disabilities.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, these issues are also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Locate the November 2015 addendum opinion referenced in the December 2015 Supplement Statement of the Case and associate it with the record. 

2.  If the November 2015 addendum opinion is located and it does not address the issue of whether the Veteran's hypertension and/or diabetes mellitus is related to the use of cleaning chemicals during service, obtain an addendum opinion on this matter.  Access to VBMS and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not (at least 50 percent likely) that diabetes mellitus and/or hypertension are related to exposure to cleaning chemicals during service.  A fully reasoned rationale is required for any and all opinions offered.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issues of entitlement to service connection for foot and eye disabilities.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


